Citation Nr: 1811414	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-22 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for a service-connected left little finger disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active service in the Army from January 1969 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of that hearing is of record.

In a January 2018 brief, the representative asserted that the claim required a remand in order to allow the RO to adjudicate the issue and it was not address in the June 2009 statement of the case.  However, the RO initially adjudicated the issue in the April 2008 rating decision, and then readjudicated the issue in a February 2015 statement of the case and a December 2016 supplemental statement of the case.  As such, a remand for the RO to adjudicate the issue is not required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's physician Dr. Kelly Armstrong reported in March 2007 that in addition to the Veteran's left little finger disability, he was also unable to extend his third and fourth fingers, which was believed to be due to some tendon involvement either by the original service-connected injury or prolonged casting from the original service-connected injury.

At the June 2016 hearing, he testified that his little finger was impacting the motion of his other fingers now and that he was unable to make a fist.  

The Veteran was afforded a VA examination in September 2016.  The Veteran reported that he had left hand weakness and difficulty making a fist.  On examination, the examiner indicated that pain, weakness, fatigability, or incoordination significantly limited his functional ability, but also reported that there was no clinical evidence to estimate the effects on range of motion.  The Veteran had reduced 2/5 left hand strength.  The examiner reported that the Veteran was unable or unwilling to have his grip strength tested.

As such, a new VA examination in required to address whether there are other finger disabilities that are secondary to his service-connected left little finger disability and/or whether his reduced left hand strength is secondary to his service-connected left little finger disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a new VA examiner to determine the current nature and severity of his service-connected left little finger disability.  The examiner is asked to comment on the following:

a.  Is the Veteran able to make a fist?  If the Veteran is unable to make a fist, what are the resulting functional limitations of his inability to make a fist?

b.  How does pain, weakness, fatigability, or incoordination significantly limited his functional ability, specifically, what are the effects on range of motion?

c.  Does the Veteran have a disability secondary to his service-connected little finger disability, to include any third and/or fourth finger disability and/or reduced hand strength?
		
In so doing, the examiner should ensure to the extent possible, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active and passive motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.

The examiner should also address the significance, if any, of the statement of Dr. Armstrong in March 2007.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

